

116 HR 4037 IH: Claims Licensing Advancement for Interstate Matters Act
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4037IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Kustoff of Tennessee (for himself and Mr. Foster) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the  Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo promote uniformity and reciprocity among States that license insurance claims adjusters and to
			 facilitate prompt and efficient adjusting of insurance claims, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Claims Licensing Advancement for Interstate Matters Act or the CLAIM Act. 2.State flexibility in multistate adjuster licensing reforms (a)In generalSection 4, or in the case of crop adjusting section 6, shall take effect upon the expiration of the 4-year period beginning on the date of the enactment of this Act unless, before the expiration of such period, those States that license independent claims adjusters have enacted—
 (1)uniform laws and regulations governing the licensure of individuals and entities authorized to adjust insurance claims within the State; and
 (2)reciprocity laws and regulations governing the licensure of nonresident individuals and entities authorized to adjust insurance claims within those States.
 (b)Uniformity requiredStates shall be deemed to have established the uniformity necessary to comply with subsection (a)(1) if the States—
 (1)establish uniform criteria regarding the integrity, personal qualifications, education, training, and experience of licensed independent claims adjusters for—
 (A)property and casualty insurance; (B)workers compensation insurance;
 (C)crop insurance (to the extent that a State licenses crop insurance adjusters; and (D)such other lines as a State may choose to regulate;
 (2)establish uniform continuing education requirements for licensed independent claims adjusters for each line of insurance under paragraph (1) that a State chooses to regulate;
 (3)establish uniform ethics course requirements for licensed independent claims adjusters in conjunction with the continuing education requirements under paragraph (2);
 (4)do not impose any requirement upon any independent claims adjuster to be licensed or otherwise qualified to do business as a nonresident that has the effect of limiting or conditioning that independent claims adjuster’s activities because of its residence or place of operations; and
 (5)utilize a uniform license application. (c)Reciprocity requiredStates shall be deemed to have established the reciprocity required to comply with subsection (a)(2) if the following conditions are met:
 (1)Administrative licensing proceduresEach State that licenses independent claims adjusters permits an independent claims adjuster that has a license for adjusting insurance claims in their home State to receive a license to adjust insurance claims in those other States as a nonresident to the same extent that such independent claims adjuster is permitted to adjust insurance claims in their home State without satisfying any additional requirements other than submitting—
 (A)a request for licensure utilizing the uniform license application; (B)a copy of, or evidence of, a valid license held by the adjuster in their home State (unless such information is available in the National Insurance Producer Registry Producer Database); and
 (C)the payment of any requisite fee to the appropriate authority. (2)Continuing education requirementsEach State that licenses an independent claims adjuster accepts an insurance claims adjuster’s satisfaction of their home State’s continuing education requirements for licensed insurance claims adjusters to satisfy the State’s own continuing education requirements.
 (3)No limiting nonresident requirementsA State does not impose any requirement upon any independent claims adjuster to be licensed or otherwise qualified to do business as a nonresident that has the effect of limiting or conditioning that independent claims adjuster’s activities because of its residence or place of operations.
 (4)Reciprocal reciprocityEach of the States that satisfies paragraphs (1), (2), and (3) grants reciprocity to residents of all of the other States that satisfy such paragraphs.
				(d)Compliance
 (1)DeterminationA State shall be considered to be in compliance with subsection (a) for purposes of this Act if the State, before the expiration of the 4-year period beginning on the date of the enactment of this Act, publishes a finding that it is in compliance with the provision. Any such publication shall be made following notice by the State of its intention to publish the finding, and the State’s acceptance of comments on the proposed finding. After notice required by this paragraph, a State agency shall give interested persons an opportunity to participate through submission of written data, views, or arguments. After consideration of the relevant matter presented, the agency shall incorporate in the finding adopted a concise general statement of the basis and purpose and shall respond to the comments it received in detail.
 (2)Judicial reviewThe appropriate United States District Court shall have exclusive jurisdiction over any challenge arising under this section. The court shall apply the standards set forth in section 706 of title 5, United States Code, in reviewing any such challenge.
 3.State authoritiesNothing in this Act shall be construed to— (1)require a State that does not have licensing requirements for independent claims adjusters to adopt any such requirements;
 (2)subject to section 2, limit the right of a State to establish licensing fees or enforce its laws regarding the adjusting of insurance claims, provided that such State fee is uniform regardless of the State of residence of the licensee in that State; or
 (3)affect the jurisdiction and authority of a State insurance regulator to prescribe and enforce its insurance laws, rules, and regulations regulating independent claims adjuster activity in its jurisdiction.
 4.Authority for interstate claims adjustingIn the case of any State that requires and issues licenses for independent claims adjusters (other than crop adjusters) but is not in compliance with section 2, after the expiration of the 4-year period beginning on the date of the enactment of this Act, an independent claims adjuster may apply to the National Association of Registered Agents and Brokers for Membership for the purpose of licensure in each such State not in compliance with section 2, provided that such independent claims adjuster pays the requisite fees, including licensing fees. For purposes of this provision, upon such date an independent claims adjuster shall be determined to be a person that negotiates policies of insurance and offers advice, counsel, opinions or services related to insurance, as such terms are used in section 334(5) of Public Law 106–102, as amended by section 202(a) of Public Law 114–1 (15 U.S.C. 6764(5); 129 Stat. 27).
 5.Waiver of license renewal in certain circumstancesIf a natural person, while licensed or applying to be licensed to adjust claims pursuant to any State statute enters the military service of the United States and is in that service at a time prescribed for the filing of a renewal application or payment of a licensing fee, the filing of that application and the payment of the fee shall be waived, and the license held by that licensee at the time of his or her entry into military service shall remain in force during the period of that military service and until the end of the license year in which he or she is released from that service, but not for less than six months after that release. During that period, that person may secure a license of the type held by him or her on his or her entry into military service upon the filing of an application and paying the fee therefor without the necessity of taking an examination or paying a penalty.
 6.Crop adjustingIn the case of any State that requires and issues licenses for independent crop insurance adjusters but is not in compliance with section 2, after the expiration of the 4-year period beginning on the date of the enactment of this Act, an independent claims adjuster may adjust claims in such State for crop insurance provided that the crop adjuster has met the certification requirements of the Federal Crop Insurance Corporation in his or her home State or designated home State, as established by the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) and provided that such crop adjuster pays the requisite fees, including State licensing fee.
 7.DefinitionsFor purposes of this Act, the following definitions shall apply: (1)Home State (A)ActualThe term home State means, with respect to an independent claims adjuster, the State in which the adjuster maintains his, her, or its principal place of residence or business and is licensed upon having passed an exam as an independent claims adjuster.
 (B)DesignatedIf the State in which an independent claims adjuster maintains his or her principal place of residence or business does not issue an independent claims adjuster license or require an examination as a condition for such licensure for the line or lines of authority sought, such term means any other State in which the independent claims adjuster is so licensed upon having passed an exam and that is designated by such adjuster as his or her home State.
 (2)Independent claims adjusterThe term independent claims adjuster means an individual, other than a public adjuster, who undertakes on behalf of insurers or self-insurers to investigate, evaluate, and negotiate the resolution of the amount of a property, casualty, liability, disability, or workers’ compensation claim, loss, or damage on behalf of an insurance policy or insurer or as a third party on behalf of a self-insurer. Such term includes company or staff adjusters, who are individuals, other than a public adjuster, employed by property casualty insurers and undertake to investigate, evaluate, and negotiate the resolution of a property, casualty, liability, disability, crop loss, or workers’ compensation claim, loss, or damage on behalf of an insurance policy or insurer or as a third party on behalf of a self-insurer.
 (3)Public adjusterThe term public adjuster means any person who, for compensation or any other thing of value, on behalf of the insured acts, aids, advertises, or solicits business to ascertain, determine, negotiate, or settle the amount of a claim, loss, or damage, solely in relation to first party claims arising under contracts that insure the real or personal property of the insured.
 (4)StateThe term State means the States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, Guam, the Virgin Islands, American Samoa, and any other territory or possession of the United States.
 (5)State lawThe term State law includes all laws, decisions, rules, regulations, or other State action of any State having the effect of law; and a law of the United States applicable only to the District of Columbia shall be treated as a State law rather than as a law of the United States.
			